MILLER, Judge,
concurring specially.
I agree with the ultimate conclusion reached by the majority, but write separately to note that once Terrell abandoned the drugs, he no longer had any reasonable expectation of privacy in them.
It is well settled that the “constitutional protection of the Fourth Amendment does not apply to property which has been abandoned.” (Footnote omitted.) Watson v. State, 247 Ga. App. 498, 499 (544 SE2d 469) (2001); see also Teal v. State, 282 Ga. 319, 328-329 (6) (647 SE2d 15) (2007) (accused no longer has reasonable expectation ofprivacyin property that is abandoned). “However, if unlawful police conduct coerces the defendant into abandoning the property, then suppression of the evidence may be warranted.” Edwards v. State, 239 Ga. App. 44, 45 (1) (518 SE2d 426) (1999) (abandonment not coerced where police conduct is lawful).
*751Decided June 25, 2014.
Daniel J. Porter, District Attorney, Lee F. Tittsworth, Assistant District Attorney, for appellant.
Rocky E. Remson, for appellee.
Here, once the traffic stop had concluded, police officers contemporaneously asked for and received permission from the vehicle’s driver to search the car. See Davis v. State, 306 Ga. App. 185, 186-187 (1) (702 SE2d 14) (2010) (no illegal detention where police asked to search vehicle almost contemporaneously with conclusion of traffic stop). Prior to searching the car, police were entitled to ask Terrell to step out of the vehicle. See Brandt v. State, 314 Ga. App. 343, 346 (723 SE2d 733) (2012) (police may ask passenger to exit the vehicle). Throughout the entirety of the stop the officers’ actions were legitimate and lawful.
After Terrell exited the vehicle, he threw away into a nearby trash can a “QuikTrip” cup containing several baggies of suspected methamphetamine. There is no evidence that police officers coerced Terrell into throwing away the cup and its contents in a public trash can. Consequently, Terrell abandoned his property, and no longer had any reasonable expectation of privacy in it. The police officers’ recovery of the cup did not implicate the Fourth Amendment. Accordingly, the trial court erred in granting Terrell’s motion to suppress.